DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsushita et al. (US 20140184996).
Regarding claim 1, Matsushita discloses (Figs. 1-6(B)) a head up display device (100) for a vehicle (section 0035), the head up display device comprising: an image display apparatus (12) configured to project an image onto a windshield (W) or a combiner by polarized light; and a polarization conversion element (60) configured to convert polarization of the polarized light of the image projected from the image display apparatus into non-linear polarization which includes elliptical polarization (section 0022), the polarization conversion element (60) being provided on a part of a light path from the image display apparatus (12) to the windshield (W) or the combiner.
Regarding claim 3, Matsushita discloses (Figs. 1-6(B)) the polarization conversion element (60) is provided in an inner part of the windshield (W) or the combiner.

Regarding claim 5, Matsushita discloses (Figs. 1-6(B)) the image display apparatus projects the image by s-polarized light on the windshield or the combiner, and wherein the polarization conversion element converts the s-polarized light from a light source device into elliptically polarized light (sections 0049-0053).
Regarding claim 16, Matsushita discloses (Figs. 1-6(B)) an image display apparatus for a head up display device (100) for a vehicle (section 0035), the image display apparatus comprising: a light source (14); a collimator (15) configured to convert light emitted from the light source into substantially parallel light; a light guide (16) on which the light emitted from the collimator is incident and which emits the light in a direction different from an incident direction; and a polarization conversion element (60) configured to uniform a polarization direction of the light to one direction.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita in view of Watano et al. (US 20160091756).
Regarding claim 6, Matsushita does not necessarily disclose the polarization conversion element is configured of a polymer film in which refractive index ellipsoids are arranged in a predetermined direction.
Watano discloses (Figs. 1-6) the polarization conversion element is configured of a polymer film in which refractive index ellipsoids are arranged in a predetermined direction (sections 0058-0061, 0120). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Watano to obtain high reflection of projection light and high transmittance of visible light. 
Regarding claim 7, Matsushita does not necessarily disclose the polymer film is adhered to glass and the polarization conversion element converts polarization through a light path of the polymer film [Wingdings font/0xE0] a glass surface [Wingdings font/0xE0] the polymer film.
Watano discloses (Figs. 1-6) the polymer film is adhered to glass and the polarization conversion element converts polarization through a light path of the polymer film [Wingdings font/0xE0] a glass surface [Wingdings font/0xE0] the polymer film (sections 0058-0061, 0120, 0138-0145). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Watano to obtain high reflection of projection light and high transmittance of visible light. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claims 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita.
Regarding claim 8, Matsushita discloses (Figs. 1-6(B)) a head up display device (100) for a vehicle (section 0035), the head up display device comprising: an image display apparatus (12) configured to project an image onto a windshield (W) or a combiner by polarized light; and a half mirror (W) formed on the windshield or the combiner. 
Matsushita does not necessarily disclose a reflectance of s-polarized light of the half mirror is set to 50% or higher when sunlight is incident at an angle of reversely traveling a light path of image light of the head up display device.
Matsushita discloses (sections 0050-0059) adjusting the s-waves of the reflection light. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular reflectance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 9, Matsushita discloses (Figs. 1-6(B)) an optical element (30, 60) configured to selectively reduce a p-polarized light component with respect to the windshield (W) or the combiner is provided between the windshield or the combiner and the image display apparatus (12).
Regarding claim 10, Matsushita does not necessarily disclose the optical element is a mirror whose reflectance of s-polarized light is 90% or higher and whose reflectance of p-polarized light is 30% or lower.
Matsushita discloses (sections 0050-0059) the optical element (30, 60) is a mirror and adjusting the p-waves and s-waves of the reflection light. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the 
Regarding claim 11, Matsushita discloses (Figs. 1-6(B)) the optical element (30, 60) serves also as a cold mirror.
Regarding claim 12, Matsushita does not necessarily disclose an incident angle Ф of a main light beam emitted from the image display apparatus to the mirror constituting the optical element is 30 degrees or more.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular incident angle, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 13, Matsushita discloses (Figs. 1-6(B)) the optical element (30, 60) is a polarization filter.
Regarding claim 14, Matsushita discloses (Figs. 1-6(B)) a head up display device (100) for a vehicle (section 0035), the head up display device comprising: an image display apparatus (12) configured to project an image onto a windshield (W) or a combiner by polarized light, a mirror (30) being disposed between the windshield or the combiner and the image display apparatus and serving also as a cold mirror.
Matsushita does not necessarily disclose a mirror whose reflectance of s-polarized light is 90% or higher and whose reflectance of p-polarized light is 30% or lower.
Matsushita discloses (sections 0050-0059) the mirror adjusts the p-waves and s-waves of the reflection light. It would have been obvious to one of ordinary skill in the art before the 
Regarding claim 15, Matsushita does not necessarily disclose an angle Ф of a main light beam emitted from the image display apparatus to the mirror constituting an optical element is 30 degrees or more.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular incident angle, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Yokoe et al. (US 20180180878), Kim et al. (US 20170045738), Yamaoka (US 20160327788), and Kessler et al. (US 20150355461).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES S CHANG/Primary Examiner, Art Unit 2871